Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1-4, 12-14 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Handa et al. (US Pub No. 2020/0294605) in view of Fujishiro et al. (US Pat No. 10,998,039).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements 
In regard to claim 1, Handa discloses a data transmission circuit (item 10 of figure 2) that receives data from an outside and transmits the received data (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Handa discloses the input/output circuit 10 controls an input or an output of the signal DQ with the controller 200. The input/output circuit 10 includes an input circuit and an output circuit.  See para 42-46).

    PNG
    media_image1.png
    1112
    843
    media_image1.png
    Greyscale

But Handa does not disclose a storage configured of a plurality of stages that stores the data; and a reset control circuit configured to generate a signal for resetting the storage based on the data.  However Fujishiro et al. disclose a storage (i.e latch) configured of a plurality of stages (i.e. clocks at an active level) that stores the data (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Fijishiro discloses a local latch circuit configured to hold stored data, which is associated with the first memory bank or the second memory bank, responsive to a first clock signal or a second clock signal at an active level.  See para 17, 19, 35, claim 1);

    PNG
    media_image2.png
    1202
    789
    media_image2.png
    Greyscale

and a reset control circuit configured to generate a signal for resetting the storage based on the data (in Fijishiro, a reset logic circuit configured to receive a first reset signal associated with the first memory bank, a second reset signal associated with the second memory bank and provide the combined reset signal based on the first reset signal and the second reset signal, wherein the reset signal changing from an active to an inactive level coincides with the first clock signal or the second clock signal changing from an inactive level to an active level.  See para 18-19, 36, claim 1).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Handa into the teachings of Fijishiro et al. because each of Handa and Fijishiro et al. teach the control of memory data transfer. Handa and Fijishiro et al. are both attempting to address the memory operation. Further, a person of ordinary skill in the art would have been motivated to combine Handa with Fijishiro et al. because combining the prior art elements of Handa with Fijishiro et al. according to known methods would have yielded predictable results, using the techniques of Handa would have improved Fijishiro et al. in the same way, and applying the techniques of Handa to improve Fijishiro et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to save the power in the memory operation). [See MPEP 2143].
(in Fijishiro, the logic gate 644 may be a NOR gate, which provides the overall combined reset signal RST_k01 at an active level (e.g., a high logical level) when both the inverse signals RSTF_k0 and RSTF_k1 are inactive (e.g., a low logical level). Accordingly when one of the clock signals WT_k0 or WT_k1 becomes active, the associated inverse reset signal (RSTF_k0 or RSTF_k1) may become active, which in turn may cause the combined signal RST_k01 to become inactive.  See para 51-53).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Handa into the teachings of Fijishiro et al. because each of Handa and Fijishiro et al. teach the control of memory data transfer. Handa and Fijishiro et al. are both attempting to address the memory operation. Further, a person of ordinary skill in the art would have been motivated to combine Handa with Fijishiro et al. because combining the prior art elements of Handa with Fijishiro et al. according to known methods would have yielded predictable results, using the techniques of Handa would have improved Fijishiro et al. in the same way, and applying the techniques of Handa to improve Fijishiro et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to save the power in the memory operation). [See MPEP 2143].
In regard to claim 3, Fijishiro et al. disclose wherein the reset control circuit comprises: a first control circuit (item 204 of figure 2) configured to generate a first signal based on the data (in Fijishiro, a first reset logic circuit 204, which provides a first combined reset signal Rst01 based on the two reset signals Rst0 and Rst1. The first reset logic 204 also receives the clock signals Clk0 and Clk1 and uses these to clock the combined reset signal Rst01.  See para 36); (in Fijishiro, the second reset logic circuit 205 may function in a manner analogous to the reset logic circuit 204, except the reset logic circuit 205 provides a second combined reset signal Rst23 based on the reset signals Rst2 and Rst3 and the clock signals Clk2 and Clk3.  See para 36).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Handa into the teachings of Fijishiro et al. because each of Handa and Fijishiro et al. teach the control of memory data transfer. Handa and Fijishiro et al. are both attempting to address the memory operation. Further, a person of ordinary skill in the art would have been motivated to combine Handa with Fijishiro et al. because combining the prior art elements of Handa with Fijishiro et al. according to known methods would have yielded predictable results, using the techniques of Handa would have improved Fijishiro et al. in the same way, and applying the techniques of Handa to improve Fijishiro et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to save the power in the memory operation). [See MPEP 2143].
In regard to claims 4, 14, Fijishiro et al. disclose wherein the first signal and the second signal have different states from each other (in Fijishiro, the falling edge of the combined reset signal Rst01 may coincide with the rising edge of one of the clock signals Ck0 or Clk1. The second reset logic circuit 205 may function in a manner analogous to the reset logic circuit 204, except the reset logic circuit 205 provides a second combined reset signal Rst23 based on the reset signals Rst2 and Rst3 and the clock signals Clk2 and Clk3.  See para 36).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Handa into the teachings of Fijishiro et al. because each of Handa and Fijishiro et al. teach the 
In regard to claim 12, Handa discloses a method of operating a data transmission circuit comprising receiving data from an outside (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Handa discloses the input/output circuit 10 controls an input or an output of the signal DQ with the controller 200. The input/output circuit 10 includes an input circuit and an output circuit.  See para 42-46);

    PNG
    media_image1.png
    1112
    843
    media_image1.png
    Greyscale

But Handa does not disclose a reset control circuit and a storage configured of a plurality of stages; generating a control signal based on the data; and resetting the storage based on the control signal. However Fujishiro et al. disclose a method including a reset control circuit (item 204 of figure 2) and a storage (item 208 of figure 2) configured of a plurality of stages (i.e. clocks at an active level) that stores the data (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Fijishiro discloses a local latch circuit configured to hold stored data, which is associated with the first memory bank or the second memory bank, responsive to a first clock signal or a second clock signal at an active level.  See para 17, 19, 35, claim 1);

    PNG
    media_image2.png
    1202
    789
    media_image2.png
    Greyscale

and generating a control signal based on the data; and resetting the storage based on the control signal (in Fijishiro, a reset logic circuit configured to receive a first reset signal associated with the first memory bank, a second reset signal associated with the second memory bank and provide the combined reset signal based on the first reset signal and the second reset signal, wherein the reset signal changing from an active to an inactive level coincides with the first clock signal or the second clock signal changing from an inactive level to an active level.  See para 18-19, 36, claim 1).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Handa into the teachings of Fijishiro et al. because each of Handa and Fijishiro et al. teach the control of memory data transfer. Handa and Fijishiro et al. are both attempting to address the memory operation. Further, a person of ordinary skill in the art would have been motivated to combine Handa with Fijishiro et al. because combining the prior art elements of Handa with Fijishiro et al. according to known methods would have yielded predictable results, using the techniques of Handa would have improved Fijishiro et al. in the same way, and applying the techniques of Handa to improve Fijishiro et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to save the power in the memory operation). [See MPEP 2143].
Allowable Subject Matter
	Claim 20 is allowable over the prior of records.
	Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 5, 11, 15, 20 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the first control circuit comprises: a first inverter to which an inverted chip enable signal is input; a first NOR gate to which a signal output from the first inverter and an input signal are input; and a second NOR gate to which a signal output from the first NOR gate and a power on reset signal are input, and wherein the first signal is output from the second NOR gate (claim 5);
	wherein the plurality of stages comprises: a buffer configured to generate a node voltage according to the data and a power reset signal; a latch component configured to latch the data according to the node voltage generated by the buffer; and a driver configured to output the data based on the latched data (claim 11);
	inputting an inverted chip enable signal to a first inverter included in the reset control circuit; inputting a signal output from the first inverter and an input 
	a data storage circuit comprising: a current mirror component configured to provide the same current to different nodes according to the strobe signal; a data output circuit configured to output data in response to the received data based on a current changed by the current mirror component; a power reset signal generator configured to generate a power reset signal; and a reset controller configured to reset the data output circuit in response to the received data and the power reset signal (claim 20).
Conclusion
	Claims 1-4, 12-14 are rejected.  Claims 5-11, 15-19 are objected.  Claim 20 is allowed.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Lee et al. (US Pub No. 2019/0333592) disclose a memory device includes a memory cell array including a plurality of strings, a peripheral circuit coupled to the memory cell array and configured for sequentially performing a program voltage apply operation, a program verify operation, and a hole injection operation on the plurality of strings, and a control logic configured for controlling an operation of the peripheral circuit.
Jeung (US Pub No. 2004/0047211) disclose A memory device includes a memory cell array including a plurality of memory cells and cell select circuitry configured to selectively connect the plurality of memory cells to a data line, e.g., a common output node of a column selecting gate circuit. The device further includes a bias circuit operative to charge the data line to a bias voltage responsive to a bias enable signal, and a sense amplifier circuit having an input coupled to the data line and including an output buffer.
Takahashi et al. (US Pub No. 2013/0145193) disclose a data processing device includes: a first power-on reset circuit; a second power-on reset circuit with higher power consumption and higher reset voltage accuracy than the first power-on reset circuit; a storage unit storing information for determining whether to keep the second power-on reset circuit in an active state or an inactive state.
Nakamura et al. (US Pub No. 2014/0084972) disclose a semiconductor device provided with a power-on reset circuit that can reliably detect decrease in power-supply voltage. The power-on reset circuit provided on the semiconductor device includes: a first comparison circuit that compares a primary voltage with a reference value; and a second comparison circuit that compares a secondary voltage with the reference value. The power-on reset circuit issues a reset signal based on comparison results of the first and second comparison circuits.
Gupta et al. (US Pub No. 2017/0317672) disclose the circuit may include a memory circuit having a first latch. The circuit may include a power-on-reset circuit having a second latch coupled to the first latch. The second latch may be configured to reset the first latch to a predetermined state at power-up.
Lin et al. (US Pub No. 2016/0148657) disclose the non-violate memory device includes a flip-flop, a retention cell and a memory cell. The flip-flop includes an output inverter. The flip-flop generates a second data according to a first data and a retention signal. The retention cell is coupled to the output inverter of the flip-flop. The retention cell temporarily stores the second data when the retention signal is enabled.
Matsui (US Pub No. 2004/0105292) disclose the buffer provided on each memory module has a function of receiving a data signal or a command/address signal from the memory controller or the memory module of the prior stage, encoding packets of the data or command/address signal to provide the number of signals corresponding to the DRAMs on the subject memory module, and transmitting them to the DRAMs at a 1/n or 1/m times frequency. Further, the buffer also has a function of transferring or transmitting a command/address signal to the cascade-connected memory module of the next stage, and a function of bidirectionally transmitting/receiving a data signal relative to the next -stage memory module.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186